Citation Nr: 0933739	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  08-04 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 30 percent for a 
psychiatric disorder with anxiety reaction and 
gastrointestinal manifestations. 

2. Entitlement to special monthly compensation based on need 
for aid and attendance or by reason of being housebound. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1944 to November 1946 and from August 1951 to 
January 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran failed to appear for VA examinations to determine 
the severity of his service-connected psychiatric disorder 
and to determine his need for special monthly compensation 
based on need for aid and attendance or by reason of being 
housebound. 

The Veteran's private physician has stated that the Veteran 
is in a fragile state of health with dementia and significant 
aggression that is exacerbated by any disruption in his daily 
routine, and she strongly disapproved of the Veteran 
traveling for any non-medical reason because it would be 
detrimental to the Veteran's health and safety. 

The Veteran has requested a "bedside" examination. 

In December 2008, the RO determined that the Veteran was 
incompetent to handle his VA benefits. 

In January 2009, VA requested a field examination, which was 
to be completed in 45 days. 

As the current record is insufficient to decide the claims, 
the case is REMANDED for the following action. 

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.

1. Obtain any VA treatment records 
since February 2006. 

2. If the field investigation relates 
to the Veteran's mental status obtain 
the report. 

3. Determine the feasibility of having 
a VA mental health professional conduct 
an examination at the Veteran's 
retirement facility. 

4. After the above development is 
completed and if the VA examinations 
for rating the service-connected 
psychiatric disorder or determining the 
need for special monthly compensation, 
or both, can not be conducted, 
determine whether there was "good" 
cause for not attending the 
examinations and apply 38 C.F.R. 
§ 3.655. 

If any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

